[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE MOTION FOR ORDER OF COMPLIANCE (#130) AND MOTION FORPROTECTIVE ORDER
Having painstakingly examined the defendants' motion for protective order, the twenty-nine exhibits annexed thereto, the transcript of the proceedings before Judge Thim on November 20, 1996, the three transcripts of the three sessions of the plaintiff's deposition, the plaintiff's motion for protective order and his accompanying memorandum, and the defendants' objection to motion for protective order, the court finds that the plaintiff has intentionally or recklessly subverted the discovery process and has done so repeatedly, has failed to comply with the order of Judge Thim and has acted in bad faith. It is the plaintiff who invoked the jurisdiction of the court and who seeks substantial damages from the defendants based on several causes of action. While the court is desirous of affording every litigant his or her day in court; Snow v. Calise, 174 Conn. 567, 574 (1978); the plaintiff has manifested an intent to ignore the rules of discovery and to deny the defendants their fair opportunity to defend themselves. The conduct here is as outrageous as it is disappointing.
The defendants' motion for order of compliance is granted. The plaintiff's motion for protective order is denied. Pursuant to Practice Book § 231, the defendants are awarded $400 attorneys fees. The plaintiff shall forthwith comply with Judge Thim's order. The defendants shall be entitled, at their option, to two additional deposition sessions of the plaintiff, one session to be limited to the production and marking of the documents requested of the CT Page 4332-DDDD plaintiff. Any further obstruction of the discovery process by the plaintiff will risk dismissal of this action.
BY THE COURT
Bruce L. Levin Judge of the Superior Court